Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158311 & (50)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  CHRISTIE DeRUITER,                                                                                   Elizabeth T. Clement
            Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
                                                                                                                        Justices
            Appellee,
  v                                                                 SC: 158311
                                                                    COA: 338972
                                                                    Kent CC: 16-004195-CZ
  TOWNSHIP OF BYRON,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the July 17, 2018 judgment of the Court
  of Appeals is considered. We direct the Clerk to schedule oral argument on the
  application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the defendant’s zoning ordinance pertaining to the location of
  registered medical marijuana caregivers is preempted by the Michigan Medical
  Marihuana Act, MCL 333.26421 et seq. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

          The Michigan Townships Association, the Michigan Municipal League, and the
  Government Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2019
         d0116
                                                                               Clerk